DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.
 	Claims 1, 5, 6, 9, 11-13 ,15-21 and 23-27 are pending.
Claims 16-18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 January 2020.
Claims 1, 5, 6, 9, 11-13, 15, 19, 20 and 23-27 are under examination.

Withdrawn Rejections
The rejection of claims 1, 5, 6, 9, 11-13, 15, 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment 
New issues are set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 9, 15, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit (US 2007/0021345 A1, IDS, 12/21/2018) and further in view of Lee et al. (2014, IDS, 12/21/2018).
Gazit discloses (see [472]; figure 50) a method for identifying inhibitors of the primary nucleation of A-beta aggregation, comprising: providing an amyloid-beta (A-beta) species in solution or buffer; and b) determining the amyloid-beta aggregation, wherein an amyloid beta monomer is selected as the amyloid beta species, as in claim 1. A fluorescent dye is added and the increase in fluorescence is measured as an indicator of amyloid-beta aggregation (see [0469]). Gazit teaches that amyloid-beta aggregation can be measured with light scattering (see [0284]). The monomer is A-beta (1-40) (see [0469]). Gazit teaches that the concentration of A-beta species is 5 µM (see [0469]). Gazit teaches that an inhibitor is added that limits the level of the fluorescence signal and slows the increase of the signal with time (see [0472]). Gazit fails to teach two units of A-beta monomer with a linker arranged between the A-beta monomers as the amyloid beta species. 
However, Lee teaches A-beta species that comprise two identical A-beta (1-40) monomer units with flexible linkers arranged between the A-beta monomers, as in claims 1, 5, 6, 15, 23 and 25. Each of the linkers comprise the sequence (Gly3-Ser)2 or (GGGS)2), as in claims 1 and 9. Lee does not teach the instant assay method. 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Gazit and Lee. The artisan would have been motivated to make and use the invention as claimed because Lee .  

Claims 1, 5, 6, 9, 11, 15, 19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit and further in view of Lee et al. and Bergeron et al. (Biotechnol Bioeng. 2009, PTO-892, 02/04/2020).
Gazit and Lee teach as set forth above but fail to teach that the linker comprises SEQ ID NO: 1, i.e. (Gly4-Ser)4. 
Bergeron teaches a fusion protein comprising 2 protein monomers with a flexible linker, which is the instant SEQ ID NO: 1, as in claims 11 and 19. This particular construct exhibited the best biological activity when compared to constructs with different linkers (see paragraph spanning pp.1318-1319). Bergeron does not teach the instant assay method. 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Gazit, Lee and Bergeron. The artisan would have been motivated to make and use the invention as claimed because Bergeron teaches that the flexible linker comprising SEQ ID NO: 1 provided superior biological activity. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

s 1, 5, 6, 9, 12, 13, 15, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit and further in view of Lee et al. and Chong et al. (J Biol Chem. 1997, PTO-892, 02/04/2020).
Gazit and Lee teach as set forth above but fail to teach the linkers of claims 12 and 13. 
Chong teaches fusion proteins comprising 2 protein monomers with linkers comprising Gly-Ser, Ala-Ser and Gly-Asn (see paragraph spanning cols.1-2 on p.15588), as in claims 12 and 13. Chong does not teach the instant assay method. 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Gazit, Lee and Chong. The artisan would have been motivated to make and use the invention as claimed because Chong teaches that the linkers disclosed therein gave flexibility to the local protein structure, thereby allowing the proper conformation for efficient splicing (see paragraph spanning pp.15589-15590). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Claims 1, 5, 6, 9, 15, 20 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit and further in view of Lee et al. and Lindberg et al. (Biochem Biophys Res Comm. 2015, IDS, 12/21/2018).
Gazit and Lee teach as set forth above but fail to teach that the monomer units comprise A-beta (1-42). 

It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Gazit, Lee and Lindberg. The artisan would have been motivated to make and use the invention as claimed because Lindberg teaches that both of the structurally similar peptides are involved in the pathology of Alzheimer’s disease (see abstract). The artisan would have been further motivated by the fact that both Gazit and Lindberg teach ThT fluorescence measurement of Abeta (1-40) and Abeta (1-42), thus demonstrating the feasibility of using either peptide. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY S EMCH/
Primary Examiner, Art Unit 1649
15 January 2022